Citation Nr: 1135417	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  11-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburg, Pennsylvania.


FINDING OF FACT

On VA examination in August 2010, using Table VIa of 38 C.F.R. § 4.85 for exceptional patterns of hearing impairment, the Veteran had level VI hearing bilaterally.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent disabling for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased evaluation for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated July 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The notice letter informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

The July 2010 VCAA notice also described how VA assigns disability ratings and effective dates.  See Dingess, supra. 

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's VA and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with a VA audiological examination relating to his claim in August 2010.  The August 2010 VA examination report reflects that the examiner reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's hearing loss under the applicable rating criteria.  Based thereon, the Board finds that the VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  See id.  There is no evidence that there has been any increase in disability since the last VA examination.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, VA Fast Letter 07-10; see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board notes that the Veteran has not asserted that there is any deficiency in the August 2010 VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  The ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

The Veteran's bilateral hearing loss is currently assigned a 30 percent disability rating under Diagnostic Code 6100, effective May 5, 2010.  The Veteran seeks a higher rating.  See 38 C.F.R. § 4.85 (2010).

An August 2010 VA audiological summary report of examination reflects that the Veteran reported experiencing significant communication problems in all situations without his hearing aids.  Audiological testing revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
65
70
75
85
75
70
LEFT
60
70
85
80
80
71.6

Speech recognition ability (using Maryland CNC word lists) was measured as 76 percent in the right ear and 60 percent in the left ear.  The examiner recorded a diagnosis of mild to severe sensorineural hearing loss in the Veteran's right ear and moderate to severe in his left ear.  Using Table VI of 38 C.F.R. § 4.85, the audiological testing results correlate to level IV hearing in the right ear and level VII hearing in the left ear.  Using Table VII of 38 C.F.R. § 4.85, the combination of level IV hearing in the right ear and level VII hearing in the left ear corresponds to a 20 percent disability rating.  Using Table VIa (for exceptional patterns of hearing impairment, see 38 C.F.R. § 4.86(a)), these audiological results correlate to level VI hearing in both ears.  Then, using Table VII, the combination of level VI hearing in both ears corresponds to a 30 percent disability rating, which is the rating currently assigned effective May 5, 2010.  Therefore, as shown above, application of the schedular rating criteria does not result in a higher rating.

There is no objective evidence of record indicating that the application of the rating criteria, as established, is inadequate to rate the Veteran's hearing loss disability. The Board acknowledges that the Veteran reported to the August 2010 VA examiner that he had significant communication problems in all situations without his hearing aids and that, similarly, Mr. G.C., a hearing aid dispenser (from England), in a September 2010 letter, opined that the Veteran has "moderate" sensorineural hearing loss and cannot hear normal conversations without his hearing aids.  As noted above, however, the ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Tables VI, VIa, and VII.  See Lendenmann, supra.  Moreover, the Veteran is currently rated under Table VIa of for an exceptional pattern of hearing loss, such that his 30 percent rating already takes into account the fact that he has significant difficulty hearing.

The Board acknowledges an April 2010 audiograph submitted by the Veteran in requesting an increased rating.  The Board notes, however, that is not competent to interpret graphical representations of audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).
 
As noted above, the Board has also considered the September 2010 letter written by Mr. G.C.  The Board notes that this letter does not reflect the Veteran's pure tone thresholds at 1000, 2000, 3000, and 4000 hertz bilaterally, nor does it include any speech discrimination scores, such that it cannot be used to evaluate the severity of his disability under the applicable rating criteria.

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent disabling for bilateral hearing loss on a schedular basis.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected hearing loss on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  In fact, as noted above, the Veteran's 30 percent rating already takes into account an "exceptional pattern" of hearing loss.  See 38 C.F.R. § 4.86 (2010).

In reaching this conclusion, the Board considered that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In this regard, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss, including difficulty with conversational hearing that is compounded by background or environmental noise, is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend normal conversation is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for bilateral hearing loss is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


